DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A ONE paragraph replacement abstract was received on 04/16/21. This ONE paragraph replacement abstract is acceptable and has been entered.
AN amendment to the specification was filed on 04/16/21. This amendment to the specification is NOT ENTERED as it improperly amends the previously submitted specification as per the requirements to amend the specification as set forth in the MPEP. However, the same changes to the originally filed specification are made as per the Examiner’s Amendment noted below.

Drawings
Replacement Figures 1 and 2 were received on 04/16/21. These replacement drawings are acceptable and have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Seawell on 06/02/22 - 08/03/22. The application has been amended as follows: 

For purposes of clarifying the record with regards to the abstract:
(1) The ONE paragraph abstract as submitted on 04/16/21 is to be entered into the resulting patent.

For purposes of clarifying the record with regards to the specification, ONLY the following is to be entered into the resulting patent:
(2) The 5 page specification as filed on 07/01/19.
(3) The 5 page specification as filed on 07/01/19 has been amended as follows:
	(4) Page 1, Line 4, replace “07/02/2018” with --07/02/2018.--

For purposes of clarifying the record with regards to the drawings:
(5) Figures 1 and 2 as submitted on 04/16/21 are to be entered into the resulting patent.
(6) Figure 3 as submitted on 07/01/19 is to be entered into the resulting patent.

The claims have been amended as follows:
(7) The claims are amended as per the attached document titled “Claim Amendment.”

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649